                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                      Harrisonburg Division

KIMBERLY BEACH,                              :

       Plaintiff,                            :

       v.                                    :       5:18-cv-00092-MFU

COSTCO WHOLESALE CORPORATION                 :

       Defendant.                            :

      KIMBERLY BEACH’S OPPOSITION TO DEFENDANT COSTCO’S MOTION FOR
           PROTECTIVE ORDER AND TO LIMIT DEPOSITION TESTIMONY

                                      INTRODUCTION

       Kimberly Beach, through counsel, Benjamin T. Boscolo, Ashley E. Strandjord, and

CHASENBOSCOLO opposes Defendant’s Motion for Protective Order and to Limit Deposition

on the ground that the discovery sought is likley to lead to the discovery of admissible evidence.

Defendant has not admitted any element of the negligence claim that Ms. Beach has filed. As

such, Ms. Beach must prove Defendant owed her a duty, breached that duty, and that

Defendant’s breach of duty proximately caused her injuries. Finally, Ms. Beach must show what

damages she suffers as a result of her injuries. To prove her case, Ms. Beach seeks discovery

materials, including policies, practices, and procedures for inspecting, maintaining, repairing and

warning of defective conditions on its walking surfaces. The deposition of Defendant Costco’s

corporate designee and the witness to this incident were noted for January 15, 2019.

Defendant unilaterally cancelled the deposition and moved for a protective order and to limit the

deposition testimony in this matter. Discovery is now closed. The reasons in support of Ms.

Beach states as follows:
                                            ARGUMENT

       1.      Defendant’s Motion Violates the Federal Rules of Civil Procedure

       Discovery, including that sought in a discovery deposition, is a broad and open-ended

process. One of the guarantees the Federal Rules of Civil Procedure is set forth in Rule 26(b),

which indicates:

                     [U]nless otherwise limited by court order, the scope of
                     discovery is as follows: parties may obtain discovery
                     regarding any nonprivileged matter that is relevant to
                     any party’s claim or defense and proportional to the
                     needs of the case, considering the importance of
                     the issues at stake in the action, the amount in
                     controversy, the parties’ relative access to relevant
                     information, the parties’ resources, the important of the
                     discovery in resolving the issues, and whether the
                     burden or expense of the proposed discovery outweighs
                     its likely benefit. Information within the scope of discovery
                     need not be admissible in evidence to be discoverable.
       F.R.C.P. 26(b).

        The Federal Rules of Civil Procedure allow counsel to broadly extend the scope of

discovery. Materials obtained through the discovery process, that are otherwise inadmissible in

evidence before the trier of fact, are discoverable under the rules. Id.

        In this matter, counsel has moved for a protective order and to limit the anticipated

deposition testimony of its corporate representative and an employee of Defendant Costco.

Unilaterally, Defendant Costco has decided the anticipated testimony of its corporate

representative and employee, respectively, together with copies of its policies, procedures, and

practices as they relate to property maintenance, are not relevant and not calculated to lead to any

additional information or admissible evidence. See, Defendant Costco’s Motion For Protective

Order And To Limit Deposition Testimony. This is improper.

       Under the Federal Rules of Civil Procedure, the discovery requested by Ms. Beach should

be turned over, whether or not the documents, media, photographs, and/or testimony, is in an

admissible format.     See, F.R.C.P. 26(b).       If Defendant Costco had concerns about the
dissemination/inadvertent or purposeful public disclosure of the discovery materials, it is well within

its rights to request a protective order with respect to the documents. Likewise, if Defendant

Costco believes that any information learned during the anticipated depositions is inadmissible,

they may file a Motion In Limine.

        For this reason alone, Defendant’s Motion should be denied. Further discovery should be

allowed to continue, at minimum, for the purpose of conducting the two depositions of the

corporate designee of Defendant Costco and its previously identified employee, together with the

production of the requested policies, procedures, and practices as identified in Ms. Beach’s Notice

to Take 30(b)(6) deposition, a copy of which is attached hereto as Exhibit 1.1

        2.      Defendant Costco Has Not Demonstrated Sufficient Need For A Protective Order

        A party seeking a protective order under F.R.C.P. 26(c) has the burden of establishing

good cause in order for the court to grant such order. The party must be able to demonstrate to

the court the specific prejudice or harm that will result if no protective order is granted. Id. Of

course, the burden shifts to the party seeking to avoid the protective order to persuade the court it

is not necessary.       Id.   The court, after weighing the arguments of the parties, makes a

determination as to whether a protective order should issue to prevent “annoyance, oppression,

undue burden, …”. Id.

        In this matter, Defendant Costco has not demonstrated an authentic need for a protective

order. Defendant Costco, through its motion, has not demonstrated any specific harm that would

result from the taking of the deposition of its corporate designee or its employee. The rules require

Defendant to demonstrate to the Court that the taking of these depositions would, inter alia, annoy,
1
  N.B.: This pleading was sent to counsel for Defendant Costco in an unsigned format. The pleading was
to give notice as to the anticipated topics for the deposition. The date and time of the deposition was
previously agreed upon by counsels. The pleading was unsigned, as Ms. Strandjord was not yet
admitted to the United States District Court for the Western District of Virginia, a fact made clear to Mr.
Matthew Haynes. Ms. Strandjord reached out to the Virginia State Bar Ethics Hotline for guidance as to
handling the anticipated depositions in this matter, despite her pending admission. Ms. Strandjord was
given the opinion that she could go forward with the depositions, as she is licensed in the Commonwealth
of Virginia, the depositions are not considered to be a court-appearance, and the admission into the
Western District of Virginia was merely a matter of paperwork. Ms. Strandjord had, and continues to have
the intention of moving forward with this case in the most expeditious and ethical manner possible.
oppress, or create an undue burden on the respective deponents. Id. Defendant Costco has

failed to establish Ms. Beach, through counsel, aspires to annoy, harass, oppress, or create any

burden for the deponents within the corners of its motion.

       Instead, Defendant Costco relies on the argument that Ms. Beach, through counsel, will

employ an “improper Reptile theory”. See, Defendant Costco’s Motion. Ms. Beach’s litigation

and/or trial strategy is not proper grounds for discussion, much less motions practice, and will not

be discussed herein. Regardless of trial strategy, Defendant Costco fails to identify a single fact or

argument demonstrating an impending harm of annoyance, oppression, and/or undue burden upon

its deponents.

       Understandably, due to the fluid nature of a deposition, questions and answers during a

deposition are not necessarily admissible in evidence—but under the Federal Rules of Civil

Procedure, so long as the question is “relevant to any party’s claim or defense and proportional to

needs of the case…” it must be provided in discovery, barring any limiting court order. F.R.C.P.

26(b). Ms. Beach, through counsel, intends on asking questions designed to elicit the elements

she must prove in her negligence case—duty, breach, causation and damages—all of which are

germane to her negligence matter. Questions posed to the two (2) deponents identified by

Defendant Costco’s counsel, will be asked to determine the duty owed to her by Defendant

Costco, whether a breach of that duty occurred, and whether the breach of that duty caused her

injuries. The information sought during the two (2) depositions is not only relevant, but necessary

to prove Ms. Beach’s matter.

       Therefore, for the foregoing reasons, it is respectfully requested Defendant Costco’s Motion

For a Protective Order and to Limit Deposition Testimony be denied and discovery is allowed to

continue for the purpose of conducting the two depositions of the corporate designee of Defendant

Costco and its previously identified employee, together with the production of the requested

policies, procedures, and practices as identified in Ms. Beach’s Notice to Take 30(b)(6) deposition,

a copy of which is attached hereto as Exhibit 1.
       3.      Defendant’s Motion Improperly Seeks to Dictate Ms. Beach’s Trial Strategy

       It is unclear exactly what protection Defendant Costco seeks. Defendant’s Motion seeks to

prohibit counsel for Ms. Beach from developing the case based upon “impermissible Reptile

Theory tactics.” See, Defendant Costco’s Motion. No procedural or evidentiary rule is cited to

support this request. No decisional law is cited to support this request. As Defendant has failed to

identify the precise protection sought, it is impossible to conceive of what an order granting

Defendant’s motion would proscribe.

       Ms. Beach’s trial strategy is not the proper subject of a Motion for Protective Order.

Defendant Costco’s motion does not actually seek protection. It is an attempt to discover and

dictate Ms. Beach’s trial strategy. The "mental impressions, conclusions, opinions, or legal theories

of an attorney" must be protected by the court.

       For this reason, Defendant Costco’s Motion must be denied. The defense desires, albeit

improperly, to dictate how Ms. Beach can try her matter. Defendant Costco’s Motion is a sweeping

and overly broad attempt to prevent Ms. Beach from trying her case. The effectiveness of Ms.

Beach’s trial strategy is not mutually exclusive with its propriety and appropriateness. By doing so,

Defendant Costco is not seeking a level playing field, but one that is tilted in their favor.

       Wherefore, it is respectfully submitted for the above-referenced reasons, Defendant

Costco’s Motion for Protective Order and To Limit Deposition Testimony is denied, and this

Honorable Court allow the two (2) remaining depositions to take place, together with the production

of the requested documents in Ms. Beach’s Notice to Take 30(b)(6) Deposition.

       4.      Questions Concerning Policies and Procedures are Relevant and
               Material

       Saving the Court from an extended Erie Doctrine analysis, while federal rules reign over

procedural issues, Virginia law controls with respect to the substantive law.

       Under Virginia law, it has been held that policies and procedures are not only relevant, but

discoverable
                      since full and open discovery is the overwhelming
                      order of the day, and since decisions of ultimate
                      admissibility and relevancy are not yet ripe for
                      rule, the fairer judgment at this stage of the
                      proceedings as perceived by the court would
                      be to allow the plaintiff opportunity to explore
                      the full potential of the documents at issue.

Johnson v. Roanoke Mem’l Hospital, Inc. 9 Va. Cir. 196, 202 (Roanoke Cir. Ct. 1987). Nearly

three decades later, the holding remained essentially unchanged when the court in Martinsville

note the defense

                      confuses the concepts of admissibility and discovery…
                      Logical relevant, that is, the tendency of the evidence
                       to prove a material proposition, is not a proper considerable
                      in a discovery dispute. The policies, protocols, and
                      procedures that the plaintiff has requested are certainly
                      related to the subject matter in the sense that they are
                      germane to the subject of the lawsuit, and the court at
                      the juncture cannot find that the requested documents
                      are not calculated to lead to the discovery of admissible evidence.

Gravely v. Perren, 77 Va. Cir. 370 (Martinsville, 2009).

       Defendant Costco’s assertion that Ms. Beach should be precluded from discovering the

facts of this case regarding policies and procedures is baffling. To preclude Ms. Beach from

discovering evidence and argument that the Defendant breached a duty imposed for her safety is

both contrary to Virginia law and even more baffling.

       It is axiomatic in the law of negligence that persons owe a duty to exercise reasonable care

to avoid injuring others. See RGR, LLC v. Settle, 288 Va. 260, 275 (Va. 2014) (“the general

standard or duty is the duty of reasonable care, that is, the duty to avoid negligent conduct”)

(citations and quotations omitted here and throughout unless otherwise stated). Reasonable care,

the care an ordinarily prudent person would take, is commensurate with the danger the activity in

question poses. Endicott v. Rich, 232 Va. 150, 153 (Va. 1986) see also Virginia Model Jury

Instruction 4.000 (“Negligence is the failure to use ordinary care. Ordinary care is the care a

reasonable person would have used under the circumstances of this case.”) (emphasis added).
       More importantly, in this case, the jury will be instructed that it is Defendant Costco’s duty is

as follows:

              An occupant of premises does not guarantee an invitee's safety, but has the
              duty:

              (1)     to use ordinary care to have the premises in a reasonably safe condition
              for an invitee's use consistent with the invitation unless the invitee [knows, or
              should have known, of the unsafe condition; uses the premises in a manner that
              exceeds the scope of the invitation; goes to a place on the premises where he is
              not reasonably expected to go]; and

              (2)    to use ordinary care to warn an invitee of any unsafe condition about
              which the occupant knows, or by the use of ordinary care should know, unless
              the unsafe condition is open and obvious to a person using ordinary care for his
              own safety.

              If an occupant fails to perform any of these duties, then he is negligent.


Instruction No. 23.040, Virginia Model Jury Instructions Civil (emphasis added).

       Defendant seeks to prevent Ms. Beach to discover what actions it took to make sure the

premises were safe despite the fact that Ms. Beach’s prima facie case requires her to prove that

the premises were not safe, that Defendant knew its premises were not safe, and that

Defendant did not fix the defect or warn the that the premises were not safe. The fact that

defendant does not like its duty to make its premises safe to the public does not make legitimate

discovery on this point inadmissible. Facts concerning the activity in which Defendant Costco

and its employees and agents were engaged, maintaining and operating a premises, are

material and relevant to the duty each defendant owed Ms. Beach. The production of the

policies and procedures governing the maintaining, inspecting, and repair of Defendant Costco’s

premises are essential to Ms. Beach’s claim.

       Courts in Virginia not only allow the discovery of internal or private policies and procedures,

but allow for the admission of same into evidence. The Virginia Supreme Court has approved the

admission of private manuals, policies, and other internal documents in negligence matters. For

instance, the Virginia Supreme Court has held defendant’s application manual was admissible in a
matter where plaintiff alleged improper application of insulation; safety rules adopted by the

defendant and the instructions given to its employees were relevant to defendant’s notice of

danger in operations of equipment; and industry safety rules were admissible as they related to the

standard of care. Graves v. National Cellulose Corp., 226 Va. 164 (1983); Mackey v. Miller, 221

Va. 715 (1981); New Bay Shore Corp. v. Lewis, 193 Va. 400 (1952), respectively.

       Here, undersigned counsel is not seeking for the admission of the policies and procedures

as they relate to the maintaining and inspecting of Defendant Costco’s premises at this juncture. It

is respectfully requested that this Honorable Court order the production of the policies and

procedures, as outlined in Exhibit 1, be produced to undersigned counsel, and deposition

testimony is freely given as it pertains to the outlined topics.

       Wherefore, for the above-referenced reasons, it is respectfully requested Defendant’s

Motion for Protective Order and to Limit Deposition Testimony be denied.


                                       CONCLUSION

       WHEREFORE, Ms. Kimberly Beach, by counsel, respectfully asks this court to deny the

Defendant Costco’s motion., and undersigned counsel be permitted to take the discovery

depositions of the two (2) deponents identified by Defendant Costco, together with the production

of the policies and procedures as outlined in Exhibit 1, together with such other and further relief

as this Honorable Court may deem just and proper.

                                                               Respectfully submitted,

                                                               KIMBERLY BEACH

                                                       By:     _/s/ Benjamin T. Boscolo______
                                                               CHASENBOSCOLO Injury Lawyers
                                                               6402 Arlington Blvd.
                                                               Suite 600
                                                               Falls Church, VA 22042
                                                               Tel: (703) 538-1138
                                                               Fax: (703) 538-2774
                                                               bboscolo@chasenboscolo.com
                                                               Counsel for Ms. Beach
                                                 By:   /s/ Ashley E. Strandjord________
                                                       Ashley E. Strandjord (VSB: 89605)
                                                       CHASENBOSCOLO Injury Lawyers
                                                       6402 Arlington Blvd.
                                                       Suite 600
                                                       Falls Church, VA 22042
                                                       Tel: (703) 538-1138
                                                       Fax: (703) 538-2774
                                                       astrandjord@chasenboscolo.com
                                                       Counsel for Ms. Beach




                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and accurate copy of the foregoing Motion for

Continuance was mailed first class, postage prepaid, this 25th day of January, 2019 to:



J. Matthew Haynes, Jr. (VSB No. 51007)
Brennan C. Morrissett (VSB No. 86333)
McCandlish Holton, P.C.
1111 East Main Street, Suite 2100
P.O. Box 796
Richmond VA 23218
(804) 775-3100 Telephone
(804) 775-3800 Facsimile
mhaynes@lawmh.com
bmorrissett@lawmh.com
Counsel for Costco Wholesale Corporation


                                           __/s/ Ashley Strandjord______________
                                           Ashley E. Strandjord
